DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          JANICE TOLSON,
                             Appellant,

                                   v.

                             JOHN BOYLE,
                               Appellee.

                             No. 4D17-2057

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara A. McCarthy, Judge; L.T. Case No. CACE 13-
016281 (21).

  Justin C. Carlin of The Carlin Law Firm, PLLC, Fort Lauderdale, for
appellant.

  David A. Hoines of Hoines, Hess & Rose, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.